TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 17, 2021



                                     NO. 03-19-00721-CV


Embark Holdco Management, LLC; Embark Corporate Services LLC; ACPI (Assignment
 for the Benefit of Creditors), LLC; ACPAHM (Assignment for the Benefit of Creditors),
  LLC; AGIA (Assignment for the Benefit of Creditors), LLC; ACS (Assignment for the
 Benefit of Creditors), LLC; AGIAC (Assignment for the Benefit of Creditors), LLC; and
             APF (Assignment for the Benefit of Creditors), LLC, Appellants

                                                v.

                                Cantilo & Bennett, L.L.P.,
              Special Deputy Receiver of Access Insurance Company, Appellee




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
           REVERSED AND RENDERED -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on October 3, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the order. Therefore, the Court reverses the trial court’s interlocutory order denying

special appearances and renders judgment dismissing the claims against appellants for lack of

personal jurisdiction. Appellee shall pay all costs relating to this appeal, both in this Court and

in the court below.